
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25


Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

AIRCRAFT SALE AND PURCHASE AGREEMENT

Dated as of December 30, 2009

BETWEEN

SCANDINAVIAN AIRLINES SYSTEM
DENMARK—NORWAY—SWEDEN
as Seller

and

ALLEGIANT TRAVEL COMPANY
as Buyer

EIGHTEEN (18) MCDONNELL DOUGLAS MD-80 SERIES AIRCRAFT
bearing Manufacturer's Serial Numbers 49381, 49385, 49420, 49421,
49424, 49436, 49437, 49438, 49608, 49610, 49612, 49614, 49615,
53008, 53275, 53347, 53348, and 53366

FAFINSKI MARK & JOHNSON, P.A.
Flagship Corporate Center
775 Prairie Center Drive, Suite 400
Eden Prairie, MN 55344

--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE 1: DEFINITIONS   1
ARTICLE 2: AGREEMENT TO SELL AND PURCHASE
 
4
ARTICLE 3: PURCHASE PRICE AND TAXES
 
4  
3.1
 
Purchase Price
 
4  
3.2
 
Engine Cycle Adjustment
 
4  
3.3
 
Tax Liabilities
 
5  
3.4
 
Gross-Up
 
5  
3.5
 
No Adjustments
 
5
ARTICLE 4: PAYMENT
 
5  
4.1
 
Payment of Purchase Price
 
5  
4.2
 
Seller's Bank Account
 
5
ARTICLE 5: DELIVERY AND ACCEPTANCE
 
5  
5.1
 
Scheduled Delivery Date
 
5  
5.2
 
Pre-Delivery Maintenance
 
5  
5.3
 
Delivery Location
 
6  
5.4
 
Delivery Condition of Aircraft
 
6  
5.5
 
Engine Borescope Inspections
 
6  
5.6
 
Full Take-Off Power Engine Run-Ups
 
6  
5.7
 
Aircraft Inspections
 
6  
5.8
 
Ferry Flights
 
8  
5.9
 
MTOW Upgrades
 
9  
5.10
 
Engine Model Conversions
 
9  
5.11
 
Aircraft Documentation Review Period
 
10  
5.12
 
Acceptance of Aircraft
 
11  
5.13
 
Post-Delivery Costs
 
11  
5.14
 
Aircraft or Engine Swap
 
11  
5.15
 
Seller Return Items
 
12
ARTICLE 6: CONDITIONS PRECEDENT
 
12  
6.1
 
Conditions Precedent to Obligations of Buyer
 
12  
6.2
 
Conditions Precedent to Obligations of Seller
 
12

i

--------------------------------------------------------------------------------



ARTICLE 7: REPRESENTATIONS, WARRANTIES AND COVENANTS   13  
7.1
 
Representations, Warranties and Covenants of Seller
 
13  
7.2
 
Representations, Warranties and Covenants of Buyer
 
14
ARTICLE 8: EXCLUSION OF LIABILITY
 
14  
8.1
 
"As Is, Where Is"
 
15  
8.2
 
Waiver of Warranty of Description
 
15  
8.3
 
Buyer Waiver
 
16  
8.4
 
Conclusive Proof
 
16  
8.5
 
No Seller Liability for Losses
 
16  
8.6
 
No Liability to Repair or Replace
 
16  
8.7
 
No Waiver
 
16  
8.8
 
Seller's Obligations Survive Delivery
 
16
ARTICLE 9: INDEMNIFICATION
 
16  
9.1
 
Indemnification by Buyer
 
16  
9.2
 
Indemnification by Seller
 
17
ARTICLE 10: INSURANCE AND RISK OF LOSS
 
17  
10.1
 
Minimum Coverage
 
17  
10.2
 
Contents of Policies
 
17  
10.3
 
Part-Out Aircraft
 
17  
10.4
 
Certificates of Insurance
 
18  
10.5
 
Risk of Loss after Delivery
 
18
ARTICLE 11: THIRD PARTY WARRANTIES
 
18
ARTICLE 12: EVENTS OF DEFAULT AND REMEDIES
 
18  
12.1
 
Events of Default
 
18  
12.2
 
Remedies
 
19
ARTICLE 13: TERMINATION
 
19
ARTICLE 14: NOTICES
 
20
ARTICLE 15: MISCELLANEOUS
 
20  
15.1
 
Confidentiality
 
20  
15.2
 
Rights of Parties
 
21  
15.3
 
Brokers
 
21  
15.4
 
Further Assurances
 
21  
15.5
 
Use of Word "including"
 
21

ii

--------------------------------------------------------------------------------



  15.6   Headings   21  
15.7
 
Invalidity of any Provision
 
21  
15.8
 
Time is of the Essence
 
21  
15.9
 
Amendments in Writing
 
21  
15.10
 
Counterparts
 
21  
15.11
 
Delivery of Documents by Fax
 
22  
15.12
 
Non-Waiver
 
22  
15.13
 
Entire Agreement
 
22  
15.14
 
Binding Effect
 
22  
15.15
 
Transaction Costs and Expenses
 
22  
15.16
 
Assignment
 
22  
15.17
 
Survival of Representations, Warranties and Covenants
 
23  
15.18
 
Governing Law
 
23  
15.19
 
Consent to Jurisdiction
 
23
EXHIBIT A: DESCRIPTION OF AIRCRAFT
 
 
EXHIBIT B: FINANCIAL PROVISIONS
 
 
EXHIBIT C: DELIVERY CONDITIONS
 
 
EXHIBIT D: FORM OF TECHNICAL ACCEPTANCE CERTIFICATE
 
 
EXHIBIT E: FORM OF AIRCRAFT DELIVERY RECEIPT
 
 
EXHIBIT F: FORM OF WARRANTY BILL OF SALE
 
 
EXHIBIT G: AIRCRAFT DOCUMENTATION
 
 
EXHIBIT H: TEST FLIGHT PROCEDURES
 
 
EXHIBIT I: SEATING CONFIGURATION
 
 
EXHIBIT J: SELLER RETURN ITEMS
 
 

iii

--------------------------------------------------------------------------------






AIRCRAFT SALE AND PURCHASE AGREEMENT


        This AIRCRAFT SALE AND PURCHASE AGREEMENT dated as of the 30th day of
December, 2009, is between SCANDINAVIAN AIRLINES SYSTEM, DENMARK—NORWAY—SWEDEN,
a consortium duly organized and existing under the laws of Denmark, Norway and
Sweden ("Seller"), and ALLEGIANT TRAVEL COMPANY, a Nevada corporation ("Buyer").


W I T N E S S E T H :


        WHEREAS, Seller owns the Aircraft that are the subject matter of this
Agreement; and

        WHEREAS, Buyer desires to purchase the Aircraft from Seller, and Seller
is willing to sell the Aircraft to Buyer, on the terms and subject to the
conditions set forth in this Agreement.

        NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants of the parties set forth herein, and for other good and
valuable consideration the adequacy and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1:    DEFINITIONS

        The following terms shall have the following respective meanings for all
purposes of this Agreement:

        "Agreement" means this Aircraft Sale and Purchase Agreement.

        "Aircraft" means, individually or collectively, as the case may be,
those certain eighteen (18) McDonnell Douglas MD-80 Series aircraft, bearing
manufacturer's serial numbers 49381, 49385, 49420, 49421, 49424, 49436, 49437,
49438, 49608, 49610, 49612, 49614, 49615, 53008, 53275, 53347, 53348, and 53366,
as more particularly described in Exhibit A hereto, including their respective
airframes, the Engines, and all parts, components, appliances, accessories,
instruments, furnishings, alterations and other items of equipment installed in
or attached to such Aircraft at Delivery or removed therefrom, so long as title
to such removed item(s) is vested in Seller, and includes, where the context
permits, the Aircraft Documentation, but excluding their respective Seller
Return Items.

        "Aircraft Delivery Receipt" means with respect to each Aircraft an
Aircraft Delivery Receipt substantially in the form attached hereto as
Exhibit B.

        "Aircraft Documentation" means with respect to each Aircraft all log
books, manuals, data and inspection, modification, maintenance and overhaul
records (including historical records) required by EASA and available to and in
the possession of the Seller, including, but not limited to, the aircraft
documentation set forth in Part I to Exhibit G hereto.

        "Airworthiness Directives" or "ADs" means all airworthiness directives
of the FAA.

        "Applicable Law" means, without limitation, all applicable laws,
treaties, international agreements, decisions and orders of any court,
arbitration or governmental agency or authority and rules, regulations, orders,
directives, licenses and permits of any governmental body, instrumentality,
agency or authority.

        "APU" mean an auxiliary power unit.

        "Base Price" means with respect to each Aircraft the amount relating to
such Aircraft as set forth in Exhibit B, such amount being the sum of the
Airframe Price, Engine #1 Price, and Engine #2 Price as each is set forth with
respect to such Aircraft in Exhibit B.

        "Bills of Sale" means, collectively, the Warranty Bill of Sale and the
FAA Bills of Sale with respect to each Aircraft.

1

--------------------------------------------------------------------------------



        "Business Day" means a day other than a Saturday or Sunday on which the
banks in the U.S. and Sweden are open for the transaction of business of the
type required by this Agreement.

        "Buyer Indemnitees" means Buyer and Buyer's officers, directors,
shareholders, employees, affiliated companies, successors, and permitted
assignees.

        "Cape Town Convention" means, together, the official English text of
each of the Convention on International Interests in Mobile Equipment and the
Protocol thereto on Matters Specific to Aircraft Equipment each as opened for
signature on 16 November 2001 at Cape Town, South Africa.

        "Certificate of Insurance" has the meaning set forth in Section 10.4
hereof.

        "Default Interest" means interest calculated at a per annum rate (based
on a three hundred sixty (360) day year) which is equal to six percent (6%) plus
the Prime Rate in effect on the date on which the amount was originally due
through the date the amount actually is received at Seller's Bank Account.
Default Interest will accrue on a day-to-day basis and be compounded monthly.

        "Delivery" means the conveyance of the Aircraft by Seller to Buyer in
accordance with the terms of this Agreement.

        "Delivery Binder" shall mean with respect to each Aircraft a binder
provided by Seller that shall include copies of all aircraft documentation set
forth in Part I of Exhibit G hereto.

        "Delivery Condition" has the meaning set forth in Section 5.4 hereof.

        "Delivery Date" means the date that Delivery occurs hereunder.

        "Delivery Location" has the meaning set forth in Section 5.3 hereof.

        "Dollar" or "$" means the lawful currency of the United States of
America.

        "Effective Date" means the date of this Agreement.

        "Engine" or "Engines" means, individually or collectively, as the case
may be, those certain Pratt & Whitney JT8D Series engines (including all
components, equipment and parts installed thereon or removed therefrom) whose
engine manufacturer's serial numbers are set out in Exhibit A hereto.

        "Engine Conversion Fee" has the meaning set forth in Section 5.10
hereof.

        "Engine Conversion Kit" has the meaning set forth in Section 5.10
hereof.

        "European Inspection" has the meaning set forth in Section 5.7(a)
hereof.

        "Event of Default" has the meaning set forth in Section 12.1 hereof.

        "Event of Loss" means (i) the hijacking, theft, or requisition of an
Aircraft, including title to such Aircraft, or the seizure, arrest, detention or
confiscation of an Aircraft by any Person or government or by Persons acting or
purporting to act on behalf of any government, unless in any case such Aircraft
is released within thirty (30) days, and (ii) the actual or constructive total
loss, destruction, damage beyond economic repair, or permanent unfitness for the
normal use of an Aircraft for any reason whatsoever.

        "Excusable Delay" means any failure of or delay by Seller in the
delivery of an Aircraft for the period that such failure or delay is due to any
force majeure condition, acts of nature, war, insurrection or riots, fire,
explosion or serious accident, governmental priorities or allocation, strike or
labor dispute, inability to obtain Aircraft materials, accessories, equipment,
or parts from the vendors, or any other cause which, in each case, is beyond
Seller's control.

        "Expenses" has the meaning set forth in Section 9.1 hereof.

2

--------------------------------------------------------------------------------



        "FAA" means the Federal Aviation Administration of the Department of
Transportation of the United States of America, or any successor thereto under
the Laws of the United States of America.

        "FAA Bills of Sale" means two duly-executed originals of an FAA
Form 8050-2 aircraft bill of sale suitable for filing and recording with the FAA
relating to an Aircraft hereunder.

        "Ferry Flight" has the meaning set forth in Section 5.8 hereof.

        "Initial Delivery Binder" shall mean with respect to each Aircraft a
CD-ROM provided by Seller that shall include copies of all aircraft
documentation set forth in Part II to Exhibit G hereto.

        "In-Service Aircraft" means, individually or collectively, as the case
may be, those certain Aircraft designated as "In-Service Aircraft" in Exhibit A.

        "International Registry" means the International Registry of Mobile
Assets organized pursuant to the Cape Town Convention.

        "Law" means any of the following: (a) any statute, decree, constitution,
regulation, order or any directive of any government entity, (b) any treaty,
pact, compact or other agreement to which any government entity is a signatory
or party, and (c) any judicial or administrative interpretation or application
of any of the foregoing.

        "Manufacturer" means Douglas Aircraft Company, a division of McDonnell
Douglas Corporation, which was merged into The Boeing Company.

        "Material Damage" has the meaning set forth in Section 13(b) hereof.

        "MTOW Fee" has the meaning set forth in Section 5.9 hereof.

        "MTOW Kit" has the meaning set forth in Section 5.9 hereof.

        "Part-Out Aircraft" means, individually or collectively, as the case may
be, those certain Aircraft designated as "Part-Out Aircraft" in Exhibit A.

        "PDM" has the meaning set forth in Section 5.2 hereof.

        "Person" means any individual, firm, partnership, joint venture, trust,
corporation, government entity, committee, department, authority or any body,
incorporated or unincorporated, whether having distinct legal personality or
not.

        "Prime Rate" means the rate of interest from time to time announced by
the Bank of New York in New York as its prime commercial lending rate.

        "Purchase Price" has the meaning set forth in Section 3.1 hereof.

        "Records Inspection Period" has the meaning set forth in Section 5.11
hereof.

        "Records Premium" means the amount set forth in Exhibit B hereof
relating to each In-Service Aircraft.

        "Scheduled Delivery Date" has the meaning set forth in Section 5.1
hereof.

        "Seller Indemnitees" means Seller its officers, directors, shareholders,
employees, affiliated companies, successors, and permitted assignees.

        "Seller's Bank Account" has the meaning set forth in Section 4.3 hereof.

        "Seller Return Items" means those items owned by Seller as set forth in
Exhibit J.

        "Taxes" means all taxes, duties, levies, imposts, withholdings, or fees
of any kind which may be assessed or levied against a party by any Taxing
Jurisdiction as a result of the sale, transfer or delivery of the Aircraft to
Buyer or the registration, ownership, possession, control, operation, use or

3

--------------------------------------------------------------------------------




importation of the Aircraft by Buyer, including without limitation, all sales,
use, retailer, transfer, income, value added, or other excise taxes, or any tax
that results from the gross negligence or willful misconduct of the Buyer or any
of its constituent members or an affiliate thereof or the inaccuracy or breach
of any representation, warranty or covenant of the Buyer contained in this
Agreement; provided, however, that "Taxes" shall not include (A) any taxes,
duties, levies, imposts, withholdings or fees of any kind which may be assessed
or levied against any Seller Indemnitee by any Scandinavian (Sweden, Denmark or
Norway) or Spanish Taxing Jurisdiction as a result of (i) the sale, transfer or
delivery of the Aircraft from Seller to Buyer, or (ii) the deregistration or
ownership of the Aircraft prior to Delivery, or (iii) exportation of the
Aircraft, in all cases assessed or levied by such Scandinavian or Spanish Taxing
Jurisdiction, (B) any taxes, duties, levies, imposts, withholdings or fees of
any kind which may be assessed or levied relating to any sale, transfer or
delivery of the Aircraft prior to Delivery and sale of the Aircraft to Buyer,
(C) any tax that results from the gross negligence or willful misconduct of the
Seller or any of its constituent members or an affiliate thereof or the
inaccuracy or breach of any representation, warranty or covenant of the Seller
contained in this Agreement, or (D) any taxes, duties or impositions based on,
or imposed with reference to, the income of the Seller or any Seller Indemnitee.

        "Taxing Jurisdiction" means any federal, state, county, local, airport,
district, foreign, or other governmental authority or agency that imposes Taxes.

        "Test Flight" has the meaning set forth in Section 5.7(c) hereof.

        "U.S." means the United States of America.

        "U.S. Inspection" has the meaning set forth in Section 5.7(b) hereof.

        "Warranty Bill of Sale" means the warranty bill of sale relating to an
Aircraft in the form of Exhibit F hereto.

ARTICLE 2:    AGREEMENT TO SELL AND PURCHASE

        Subject to Article 6 hereof, Seller agrees to sell and deliver the
Aircraft to Buyer, and Buyer agrees to purchase and accept delivery of the
Aircraft from Seller, in accordance with and subject to the terms and conditions
set forth in this Agreement.

ARTICLE 3:    PURCHASE PRICE AND TAXES

3.1Purchase Price.    The purchase price for each Aircraft to be paid by Buyer
to Seller is set forth in Exhibit B hereto, which may be reduced pursuant to
Section 3.2, and subject to the provisions of Section 5.11 below (the "Purchase
Price").

3.2Engine Cycle Adjustment.    If the total cycles of an Engine at Delivery is
greater than the total cycles of such Engine as set forth in Exhibit A hereto,
then the Purchase Price or Base Price (as applicable) of such Aircraft shall be
decreased by an amount equal to [...***...] multiplied by the difference between
the total cycles at Delivery and the total cycles of such Engine as set forth in
Exhibit A hereto.

Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

4

--------------------------------------------------------------------------------



3.3Tax Liabilities.    The Purchase Price and all other payments to be made by
Buyer to Seller under this Agreement are exclusive of all Taxes. Buyer hereby
agrees to promptly pay, and indemnify each Seller Indemnitee against, any and
all Taxes. Notwithstanding the foregoing, if a claim is made against Seller for
Taxes with respect to which Buyer is liable for a payment or indemnity under
this Agreement, Seller will promptly give Buyer notice in writing of such claim
provided, however, that Seller's failure to give notice will not relieve Buyer
of its obligations hereunder unless such failure materially impairs or precludes
Buyer's ability to contest the claim. So long as (i) a contest of such Taxes
does not involve any substantial danger of the sale, forfeiture or loss of the
Aircraft or any interest therein, (ii) if Seller so requests, Buyer has provided
Seller with an opinion of independent tax counsel that a reasonable basis exists
for contesting such claim and (iii) an adequate bond has been posted, then
Seller at Buyer's written request will in good faith, with due diligence and at
Buyer's expense, contest (or permit Buyer to contest in the name of Buyer or
Seller) the validity, applicability or amount of such Taxes. Seller will provide
Buyer with such information as Buyer may reasonably request to enable
independent counsel to issue an opinion and to enable Buyer to contest such
Taxes in Buyer's or Seller's name.

3.4Gross-Up.    The amount of any payment to be made by Buyer to Seller
hereunder, including, without limitation, payments in respect of the Purchase
Price, will be made free and clear of all set-offs, withholdings, counterclaims,
Taxes, fees and duties.

3.5No Adjustments.    Except as described in this Agreement or otherwise agreed
between Seller and Buyer in writing, no adjustments will be made to any amount
owing hereunder based on the maintenance status or condition of the Aircraft
based on any other fact, circumstance or situation whatsoever, whether
contemplated or unforeseeable.

ARTICLE 4:    PAYMENT

4.1Payment of Purchase Price.    Not less than one (1) Business Day prior to the
Delivery Date of an Aircraft hereunder, Buyer shall pay, in readily available
cash, the full amount of the Base Price for such Aircraft, subject to
Section 3.2 hereof.

4.2Seller's Bank Account.    The Purchase Price and other payments due from
Buyer to Seller under this Agreement will be paid by wire transfer of
immediately available U.S. Dollar funds to the following bank account, or to
such other bank account as Seller may from time to time designate by written
notice ("Seller's Bank Account"):

[...***...]

ARTICLE 5:    DELIVERY AND ACCEPTANCE

5.1Scheduled Delivery Date.    The Scheduled Delivery Date for an Aircraft
hereunder shall be the date set forth in Exhibit A relating to such Aircraft, or
such other date as may be mutually agreed between Buyer and Seller (each a
"Scheduled Delivery Date").

5.2Pre-Delivery Maintenance.    Seller shall, at one (1) week intervals during
the pre-delivery maintenance (the "PDM") of an Aircraft hereunder, provide Buyer
with formal Ferry Flight and delivery date forecasts and updates, as well as
information on the scope of the PDM being completed.

Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

5

--------------------------------------------------------------------------------





5.3Delivery Location.    The Delivery Location for each Aircraft shall be
Kingman, Arizona, or such other location within the continental U.S. as may be
mutually agreed between Buyer and Seller (each a "Delivery Location"). Buyer
shall notify Seller of the Delivery Location of an Aircraft hereunder at least
thirty (30) days in advance of the Scheduled Delivery Date relating to such
Aircraft, provided, however, that should the Scheduled Delivery Date of an
Aircraft be less than thirty (30) days from the Effective Date of this
Agreement, then Buyer shall notify the Seller of the Delivery Location for all
such Aircraft no later than the Effective Date of the Agreement.

5.4Delivery Condition of Aircraft.    At the time of the European Inspection (as
defined below), the Seller shall tender each Aircraft to Buyer in the condition
set forth in Exhibit C ("Delivery Condition"), and, at Delivery, each Aircraft
shall be delivered to Buyer by Seller in an "AS IS, WHERE IS" condition, subject
to the "agreed action" to be taken with respect to any discrepancies noted in
the Technical Acceptance Certificate and the Aircraft Delivery Receipt and as
otherwise set forth in Sections 5.7(d) and 5.11.

5.5Engine Borescope Inspections.    At or prior to the commencement of the
European Inspection relating to each Aircraft, and with at least five
(5) Business Days prior notice to Buyer, Seller shall, at Seller's cost and
expense, perform a full hot and cold section video borescope inspection of each
Engine relating to such Aircraft in accordance with the Engine manufacturer's
maintenance manuals. Buyer's representative may be present for such inspection.
Following such borescope inspection, Seller shall (i) document the borescope
inspection results in a separate written protocol listing each discrepancy found
during such borescope inspection which exceeds maintenance manual limits and
provide such protocol to Buyer, with such protocol to be signed by a
representative of both Seller and Buyer, and (ii) provide a copy of such video
borescope to the Buyer's representative.

5.6Full Take-Off Power Engine Run-Ups.    At or prior to the commencement of the
European Inspection relating to each Aircraft, and with at least five
(5) Business Days prior notice to Buyer, Seller shall accomplish, at Seller's
cost and expense, a full take-off power Engine run-up (each an "EMP Run-Up").
Buyer's representative may be present during the EMP Run-Up and Seller shall
document the EMP Run-Up in a separate written protocol listing each discrepancy
found during any such EMP Run-Up which exceeds maintenance manual limits (if
any) and provide such protocol to Buyer, with such protocol to be signed by a
representative of both Seller and Buyer.

5.7Aircraft Inspections.

(a)European Inspection of the Aircraft.    Buyer's initial inspection of an
Aircraft (the "European Inspection") shall be completed no later than (i) ten
(10) Business Days following Seller's tender of such Aircraft to the Buyer for
Buyer's commencement of the European Inspection relating to such Aircraft, or
(ii) fifteen (15) Business Days prior to the Scheduled Delivery Date relating to
such Aircraft (whichever date is later), and will include, but not be limited
to, a physical inspection of the Aircraft and an initial inspection of the
Aircraft Documentation and such other inspections reasonably necessary to
determine whether or not such Aircraft meets the Delivery Condition. Seller
shall give Buyer at least five (5) Business Days prior notice of Seller's tender
of an Aircraft to the Buyer for Buyer's commencement of the European Inspection
relating to such Aircraft. Buyer may waive the physical inspection and satisfy
the European Inspection by a review of the Aircraft Documentation as set forth
above, provided that in such case the Seller shall have no responsibility or
obligation with respect to any finding that the Buyer could have made during
such physical inspection. Buyer's European Inspection shall, when completed, be
confirmed in writing by Buyer to Seller by Buyer's execution and delivery to
Seller of a Technical Acceptance Certificate relating to such Aircraft and any
discrepancies found during the European Inspection and the agreed course of
action with respect to any such discrepancies shall be listed in Annex 1 to such
Technical Acceptance

6

--------------------------------------------------------------------------------



Certificate with such Annex 1 to be signed by a representative of both the
Seller and Buyer. As it relates to Part-Out Aircraft only, Buyer's acceptance of
the condition of the Aircraft Documentation relating to any Part-Out Aircraft
shall be based solely on a review of the aircraft documentation set forth in
Section B010, Section F, Section G, and Section I of Part I to Exhibit G hereto
relating to any such Part-Out Aircraft. In the event the Buyer fails to provide
its acceptance or rejection of an Aircraft no later than (i) ten (10) Business
Days following Seller's tender of such Aircraft to the Buyer for Buyer's
commencement of the European Inspection relating to such Aircraft, or
(ii) fifteen (15) Business Days prior to the Scheduled Delivery Date relating to
such Aircraft (whichever date is later), the Buyer shall be deemed to have
rejected the technical condition of such Aircraft and this Agreement as it
relates solely to such rejected Aircraft shall automatically terminate with
respect to such rejected Aircraft, whereupon Seller shall promptly return any
amounts received from the Buyer relating to such Aircraft (subject to
Sections 5.9 and 5.10 below) and thereafter the parties shall have no further
obligations or liabilities hereunder with respect to such rejected Aircraft
only. The European Inspection relating to an Aircraft shall be conducted, at the
option of the Seller, at Oslo, Norway, Stockholm, Sweden, or Palma de Majorca,
Spain, or such other location as Buyer and Seller may mutually agree. Buyer
shall defend, hold harmless and indemnify the Seller Indemnitees with respect to
any claim arising from the injury to or death of Buyer's representatives in
conjunction with any inspection of an Aircraft pursuant to Sections 5.7(a) and
(b) hereof.

(b)U.S. Inspection of the Aircraft.    Immediately upon the arrival of an
Aircraft at the Delivery Location following the respective Ferry Flight, Buyer
shall be permitted to inspect such Aircraft, such U.S. Inspection (hereinafter
defined) to last no longer than two (2) Business Days. Such inspection shall be
limited to a physical "walk around" inspection of such Aircraft, an inspection
of the Aircraft's logbook (which shall contain, inter alia, Ferry Flight
discrepancies, if any), and a front-end video borescope inspection of the
Engines, in each case, to verify (i) that no damage has occurred to the
Aircraft, (ii) that the Aircraft is in a similar condition as when the Buyer
executed and delivered the Technical Acceptance Certificate relating to such
Aircraft save for the rectification of any discrepancies in Annex 1 to the
Technical Acceptance Certificate relating to such Aircraft and reasonable wear
and tear relating to the Ferry Flight of such Aircraft, and (iii) that the
Aircraft meets the Delivery Condition based on a review of the Test Flight
protocol to be provided to Buyer pursuant to Section 5.7(c) below (the "U.S.
Inspection"). The front-end video borescope inspection shall be performed by
Buyer at Buyer's sole cost and expense and Buyer shall provide a copy of such
video borescope inspection to Seller upon the conclusion of such borescope
inspection. Seller may have representatives present at such U.S. Inspection.
Buyer's U.S. Inspection shall, when completed, be confirmed in writing by Buyer
to Seller by Buyer's execution and delivery to Seller of an Aircraft Delivery
Receipt relating to such Aircraft and any discrepancies (i) remaining to be
rectified from the Technical Acceptance Certificate, (ii) found during Buyer's
review of the Test Flight protocol (as set forth in Section 5.7(c) below) and
the Aircraft Logbook, and (iii) found during the U.S. Inspection shall be listed
in Annex 1 to such Aircraft Delivery Receipt with such Annex 1 to be signed by a
representative of both the Seller and Buyer. Buyer acknowledges that in
accepting such Aircraft, Buyer is relying on its own inspection and knowledge of
the Aircraft in determining whether the Aircraft meets the requirements of this
Agreement.

(c)Test Flight.    Prior to Delivery of an Aircraft hereunder, Seller shall
cause a test flight to be performed in accordance with Seller's test flight
procedures as set forth in Exhibit H hereto (the "Test Flight"). Such Test
Flight shall be conducted during the Ferry Flight relating to such Aircraft.
Seller shall document the Test Flight in a separate written protocol where
discrepancies (if any) are indentified in writing to Buyer.

7

--------------------------------------------------------------------------------



(d)Notification and Corrective Action.

(i)European Inspection Discrepancies.    Subject always to Section 5.14 hereof,
any discrepancy noted by Buyer and Seller in accordance with Sections 5.5, 5.6,
or 5.7(a) shall be corrected and repaired by Seller (at Seller's cost and
expense) prior to the Ferry Flight relating to such Aircraft. In the event that
any discrepancy noted by Buyer and the Seller in an Annex 1 to the Technical
Acceptance Certificate relating to an Aircraft is not rectified prior to the
Ferry Flight, then such discrepancy and agreed action shall be set forth in
Annex 1 to the Aircraft Delivery Receipt relating to such Aircraft at its
respective Delivery and any such discrepancies shall be corrected and repaired
by Buyer after Delivery with Seller reimbursing Buyer for its direct costs
(including transportation, removal, and installation) relating to any such
correction or repairs. Notwithstanding the foregoing, in the event that the
estimated mutually agreed cost of any such repairs or other work needed to
rectify all such discrepancies for an Aircraft discovered during the European
Inspection that do not relate to Engines, landing gear, or APU exceeds the
amount of [...***...] in the aggregate, Seller may terminate this Agreement
prior to the Ferry Flight with respect to only such affected Aircraft upon
giving written notice thereof to Buyer whereupon Seller shall promptly return
any amounts received from the Buyer relating to such Aircraft (subject to
Sections 5.9 and 5.10 below) and thereafter the parties shall have no further
obligations or liabilities hereunder with respect to such Aircraft only.

(ii)U.S. Inspection Discrepancies.    Subject always to Section 5.14 hereof, any
discrepancy noted by Buyer and Seller in accordance with Sections 5.7(b) or
5.7(c) shall be corrected and repaired by Buyer with Seller reimbursing Buyer
for its direct costs (including transportation, removal, and installation)
relating to any such corrections or repairs. Notwithstanding the foregoing, in
the event that the estimated mutually agreed cost of any such repairs or other
work needed to rectify all such discrepancies for an Aircraft discovered during
the U.S. Inspection exceeds the amount of [...***...] in the aggregate, Seller
may terminate this Agreement prior to Delivery with respect to only such
affected Aircraft upon giving written notice thereof to Buyer whereupon Seller
shall promptly return any amounts received from the Buyer relating to such
Aircraft (subject to Sections 5.9 and 5.10 below) and thereafter the parties
shall have no further obligations or liabilities hereunder with respect to such
Aircraft only.



5.8Ferry Flights.    Following the execution and delivery of the Technical
Acceptance Certificate of an Aircraft, the Seller shall, at its sole cost, risk,
and expense, ferry such Aircraft to the Delivery Location relating to such
Aircraft (each a "Ferry Flight"). The Seller shall use its best efforts to
conduct the Ferry Flight relating to an Aircraft as soon as possible following
Buyer's execution of and delivery to Seller of the Technical Acceptance
Certificate relating to such Aircraft save for reasonable time required for
Seller to rectify any discrepancies to be rectified prior to the Ferry Flight as
noted in Annex 1 to such Technical Acceptance Certificate.

Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

8

--------------------------------------------------------------------------------



5.9MTOW Upgrades.    Prior to Delivery of an Aircraft, at the election of Buyer
with written notice of such election to Seller, Seller shall purchase for Buyer
a kit from the Manufacturer to increase the maximum take-off weight of such
Aircraft to one hundred sixty thousand (160,000) pounds (making such Aircraft a
MD-83 model) (each a "MTOW Kit"). Buyer shall, on the date of any such notice to
Seller of an election to purchase a MTOW Kit hereunder, pay to Seller the amount
of [...***...] for such MTOW Kit and shall promptly reimburse Seller the actual
cost of such MTOW Kit in excess of [...***...] upon receipt of an invoice from
Seller with reasonable supporting documentation from the Manufacturer relating
to any such MTOW Kit (the "MTOW Fee"). In the event Seller is able to purchase a
MTOW Kit from the Manufacturer for less than the amount of [...***...], Seller
shall promptly refund to the Buyer at Delivery the difference between the amount
of [...***...] paid by Buyer to Seller for such MTOW Kit and the actual cost
paid by Seller to the Manufacturer for such MTOW Kit. Seller, as soon as
reasonably practicable, will cause delivery of any such MTOW Kits to the Buyer
(at such location as Buyer shall direct) and Buyer shall, at Buyer's sole cost
and expense, be responsible for the installation of such MTOW Kits on the
Aircraft. Except in the case of a termination relating to a breach by the Seller
of its obligations under this Agreement or an Event of Loss, in the event this
Agreement is terminated as it relates to an Aircraft which Buyer has provided a
MTOW Fee to Seller, Buyer shall bear the cost and risk of cancellation of the
MTOW Kit. Seller shall use commercially reasonable efforts to assist Buyer in
(i) transferring an ordered MTOW Kit to another Aircraft or aircraft in Buyer's
fleet, or (ii) obtaining a refund from the Manufacturer of such MTOW Kit
relating to any such MTOW Kits ordered for an Aircraft no longer subject to the
terms and conditions of this Agreement.

5.10Engine Model Conversions.    At least fifteen (15) Business Days prior to
the Scheduled Delivery Date of an Aircraft hereunder, at the election of Buyer
with written notice of such election to Seller, Seller shall purchase for buyer
a conversion kit from Pratt & Whitney to convert any Engine being delivered with
such Aircraft from a model JT8D-217C to a model JT8D-219 (each an "Engine
Conversion Kit"). Buyer shall, on the date of any such notice to Seller of an
election to purchase an Engine Conversion Kit hereunder, pay to Seller the
amount of [...***...] relating to any such Engine Conversion Kit (the "Engine
Conversion Fee"). Seller, at Seller's sole cost and expense, shall be
responsible for the installation of such Engine Conversion Kits on any such
Engine prior to the Ferry Flight relating to any such Engine. Except in the case
of a termination relating to a breach by the Seller of its obligations under
this Agreement or an Event of Loss, in the event this Agreement is terminated as
it relates to an Engine which Buyer has provided an Engine Conversion Fee to
Seller, Seller shall bear the cost and risk of cancellation of the Engine
Conversion Kit. Seller shall use commercially reasonable efforts to assist Buyer
in (i) transferring an ordered Engine Conversion Kit to another Engine or engine
in Buyer's fleet, or (ii) obtaining a refund from Pratt & Whitney relating to
any such Engine Conversion Kits ordered for an Engine no longer subject to the
terms and conditions of this Agreement.

Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

9

--------------------------------------------------------------------------------



5.11Aircraft Documentation Review Period.    On or prior to the commencement of
the European Inspection of an Aircraft, Seller shall provide Buyer with an
Initial Delivery Binder relating to such Aircraft. Prior to the Buyer's
execution and delivery of a Technical Acceptance Certificate relating to an
Aircraft, Seller shall provide Buyer with an updated Delivery Binder relating to
such Aircraft. Seller and Buyer acknowledge that upon Delivery of an Aircraft
hereunder, its respective Aircraft Documentation will be located at the location
of the European Inspection relating to such Aircraft. Following Delivery of an
Aircraft hereunder, Buyer shall be responsible to ship the respective Aircraft
Documentation relating to such Aircraft to a location within the continental
U.S. within twenty-one (21) days of the Delivery of such Aircraft, provided,
however, that Seller shall warehouse the Aircraft Documentation during such
twenty-one (21) day period and reimburse Buyer for one half of the reasonable
cost and expense of any such shipping to a location in the continental U.S.,
excluding any costs to insure the Aircraft Documentation during shipping. Buyer
shall be permitted to perform an inspection of the Aircraft Documentation
relating to In-Service Aircraft for a period up to seventy-five (75) days
following Buyer's receipt of such Aircraft Documentation at a location in the
continental U.S. relating to any such In-Service Aircraft (the "Records
Inspection Period"). Buyer shall provide Seller with written notice of any
defects or discrepancies with the condition of the Aircraft Documentation that
prohibit the Buyer from placing such In-Service Aircraft on Buyer's air operator
certificate so long as such defect or discrepancy relates to an EASA
documentation requirement for compliance and is not otherwise specifically set
forth in the Delivery Conditions of Exhibit C (the "Records Discrepancies").
Upon the earlier of (i) the date of Buyer's acceptance of the Aircraft
Documentation relating to an In-Service Aircraft during the Records Inspection
Period, (ii) the date upon which Seller has rectified all Records Discrepancies,
(iii) subject to the parties agreement to the cost of any rectification of any
Records Discrepancies, the date upon which Seller has notified Buyer of its
decision to offset the cost of rectifying any such Records Discrepancies as
provided below, or (iv) subject to the Buyer not identifying any Records
Discrepancies or Buyer failing to provide notice of its acceptance or rejection
of such Aircraft Documentation, the date the Records Inspection Period expires,
Buyer shall pay to Seller the Records Premium (or the balance thereof, after
offset, if applicable) relating to any such In-Service Aircraft. Notwithstanding
the foregoing sentence, if Seller fails to rectify any such Records
Discrepancies relating to the Aircraft Documentation of an In-Service Aircraft
within thirty (30) days following the expiration of the Buyer's Records
Inspection Period, then Seller shall, at Seller's sole option, upon notice to
Buyer, either (i) forfeit the Records Premium relating to such In-Service
Aircraft, or (ii) offset the mutually agreed cost to rectify any such Records
Discrepancies from the Records Premium. If Seller fails to rectify (within the
aforementioned thirty (30) days) the Records Discrepancies relating to the
Aircraft Documentation of an In-Service Aircraft and then fails, within the
thirty (30) additional days thereafter, to provide notice to Buyer of Seller's
election to either forfeit the Records Premium relating to such In-Service
Aircraft, or to offset the mutually agreed cost to rectify any such Records
Discrepancies from the Records Premium, Seller shall be deemed to have forfeited
the Records Premium relating to such In-Service Aircraft. In the event that
Seller and Buyer disagree as to whether a defect or discrepancy is a Records
Discrepancy or the actual cost to rectify a Records Discrepancy, the Seller and
Buyer agree to negotiate in good faith to resolve such matter to the reasonable
satisfaction of both the Seller and Buyer. Should Seller and Buyer fail to agree
on a resolution after such negotiations have continued for a period of thirty
(30) days, then such dispute shall be settled by arbitration in the State of New
York, in accordance with the Rules of the International Chamber of Commerce. The
language of the arbitration shall be English and the location of arbitration
proceedings shall be New York, New York. The arbitration shall be conducted by a
panel of three arbitrators, one appointed by each of the Seller and Buyer. The
third arbitrator shall be appointed by the two other arbitrators. If one party
names an arbitrator and the other party fails to do so within three (3) Business
Days of the one party naming an arbitrator, the arbitrator so appointed shall
act as the sole arbitrator. If the two party-appointed

10

--------------------------------------------------------------------------------



arbitrators do not appoint a third arbitrator within ten (10) days after the
date the last of the two arbitrators is appointed, the third arbitrator shall be
appointed by the International Chamber of Commerce. The third arbitrator
selected by the arbitrators appointed by the parties hereto must (i) have such
knowledge and practical experience in business and commercial matters relating
to aviation that he is capable of evaluating on a practical as well as
theoretical level the issues involved in the proceedings, and (ii) agree to
serve for a per day fee which is reasonable in amount (such cost to be split
equally by the parties hereto). Each party is responsible for the cost and
expense of its own appointed arbitrator. Such arbitrators shall render a
decision within thirty (30) days. In the event the Buyer fails to provide its
acceptance or rejection of the Aircraft Documentation relating to any In-Service
Aircraft that has been delivered hereunder by the expiration of the Records
Inspection Period, Buyer shall be deemed to have accepted the condition of such
Aircraft Documentation in their "as is" condition and Buyer shall immediately
pay to Seller the Records Premium relating to such In-Service Aircraft. For the
avoidance of doubt, Aircraft Documentation relating to a Part-Out Aircraft is
not subject to a Records Inspection Period and will be deemed accepted "as is"
on the Delivery Date by Buyer.

5.12Acceptance of Aircraft.    On the Delivery Date relating to each Aircraft,
Buyer shall:

(a)execute and deliver to Seller the Aircraft Delivery Receipt relating to such
Aircraft;

(b)pay to Seller the Base Price relating to such Aircraft in accordance with
Article 4 hereof; and

(c)accept the conveyance of the Aircraft.

Simultaneously with Delivery of an Aircraft hereunder, Seller shall execute and
deliver to Buyer the Bills of Sale, risk of loss and operational control with
respect to the Aircraft shall pass to Buyer, and Seller shall effect
deregistration of the Aircraft from the relevant registry with notice thereof
sent to the FAA.

5.13Post-Delivery Costs.    Upon Delivery, all costs, charges, fees, levies and
expenses (navigation, landing and similar fees included) associated with the
transfer of title to and use, possession, control and operation of the Aircraft
after Delivery will be for Buyer's account. For the avoidance of doubt, the
parties' respective responsibilities for taxes and Taxes are set forth in
Article 3 and the definition of Taxes.

5.14Aircraft or Engine Swap.    Seller shall have the right in its sole
discretion to (i) exchange the Scheduled Delivery Date of an Aircraft for an
Aircraft scheduled to be delivered later to Buyer in order to ensure that Seller
delivers the Aircraft to the Buyer in a timely manner, and (ii) swap the
delivery of an Engine for another Engine hereunder or another engine owned by
Seller. In the event the Seller has elected to swap an engine owned by Seller
for an Engine hereunder, the Seller and Buyer shall negotiate in good faith a
revised purchase price relating to such replacement Engine using the same
methodology the parties utilized to set forth the purchase price for each Engine
hereunder in Exhibit A. For the avoidance of doubt the provisions of Section 3.2
shall apply to the replacement Engine or engine based upon the current "total
cycles" information relating to such replacement Engine agreed between the
parties. In the event the Seller elects to swap an Aircraft or Engine pursuant
to this Section 5.14, Seller agrees to provide Buyer with an inspection period
(for an inspection period no greater than ten (10) Business Days relating to a
replacement Aircraft and seven (7) Business Days relating to a replacement
Engine or engine from Seller making such replaced Aircraft, Engine, or other
engine owned by Seller available to Buyer for such inspection) relating to such
replaced Aircraft, Engine, or other engine owned by Seller and Buyer's
obligation to provide a Technical Acceptance Certificate and Delivery
Certificate to Seller relating to any such replaced Aircraft, Engine, or other
engine owned by Seller shall be extended accordingly.

11

--------------------------------------------------------------------------------





5.15.Seller Return Items.    Promptly following Delivery of an Aircraft, Buyer
shall ship all Seller Return Items aboard such Aircraft to Seller (with Seller
reimbursing Buyer for the actual cost of such shipping) to a location in Sweden
as Seller shall direct.

ARTICLE 6:    CONDITIONS PRECEDENT

6.1Conditions Precedent to Obligations of Buyer.

(a)Buyer's obligation to purchase and accept delivery of each Aircraft from
Seller shall be subject to the satisfaction of each of the following conditions:

i.Agreement.    Seller shall have executed and delivered this Agreement to
Buyer.

ii.No Event of Loss.    No Event of Loss has occurred with respect to the
Aircraft.

iii.No Liens.    Buyer shall have received an FAA and International Registry
lien and title memo from McAfee & Taft wherein it is confirmed that no liens or
encumbrances shall be registered or recorded against such Aircraft at such
registries, provided that Buyer orders the lien and title memo described above
sufficiently in advance of the Scheduled Delivery Date to ensure that it is
prepared prior to that date.

iv.PUE Authority of FAA Counsel.    Seller shall have appointed McAfee & Taft as
its "Professional User Entity" with authorization to consent, on behalf of
Seller, to the registration of the "contract of sale" (this Agreement) with the
International Registry upon Delivery.

v.Positioning of Bills of Sale.    Seller shall have pre-positioned with
McAfee & Taft the originally executed, but undated Bills of Sale for dating,
release and filing with the FAA (at Seller's direction) upon Delivery.

vi.Spanish Registered Aircraft Documents.    With respect to a Spanish
registered Aircraft only, if requested by Buyer, Seller shall have
pre-positioned with McAfee & Taft (1) an originally-executed, but undated bill
of sale required to place title to the Aircraft in the name of the Seller prior
to Delivery, and/or (2) an originally executed disclaimer by the current lessee
whereby it disclaims all present right, title, and interest in the Aircraft,
each for dating, release and filing with the FAA (at Seller's direction) upon
Delivery.

vii.Satisfactory Test Flight and U.S. Inspection.    Buyer shall be satisfied
with the results of the U.S. Inspection and Test Flight, all in accordance with
the terms and conditions of this Agreement.

(b)The obligations of Buyer under this Agreement are subject to the further
condition precedent that the representations and warranties of Seller under
Section 7.1 hereof are true and correct as of the Delivery Date of each
Aircraft.

(c)The conditions specified in this Section 6.1 are for the sole benefit of
Buyer and may be waived, in whole or in part by Buyer.

6.2Conditions Precedent to Obligations of Seller.

(a)Seller's obligation to sell and deliver each Aircraft and related Bills of
Sale to Buyer shall be subject to the satisfaction of each of the following
conditions:

i.Agreement.    Buyer shall have executed and delivered this Agreement to
Seller.

ii.Receipt of Base Price.    Buyer shall have paid, and Seller's Bank Account
shall have received in full, the Base Price, as contemplated in Article 4 hereof
and any MTOW Fees

12

--------------------------------------------------------------------------------



or Engine Conversion Fees relating to such Aircraft shall have been paid
pursuant to Sections 5.9 and 5.10.

iii.Technical Acceptance Certificate.    Buyer shall have executed and delivered
to Seller a Technical Acceptance Certificate.

iv.Aircraft Delivery Receipt.    Buyer shall have executed and delivered to
Seller the Aircraft Delivery Receipt.

v.Tax Exemption Certificates.    Should Delivery of an Aircraft occur while such
Aircraft is located within the State of Arizona, United States of America,
Seller shall have received from Buyer an original duly completed and executed
Arizona Department of Revenue, Transaction Privilege Tax Exemption Certificate
(Arizona Form 5000), or should Delivery occur while an Aircraft is located
outside the State of Arizona, United States of America, Seller shall have
received from Buyer such other exemption certificate or documentation as Seller
may reasonably request to evidence exemption from the imposition of Taxes based
upon the Delivery Location of the Aircraft.

vi.Insurance Certificate.    Buyer shall have delivered to Seller the
Certificate of Insurance in accordance with Article 10 hereof.



(b)The obligations of Seller under this Agreement are subject to the further
condition precedent that the representations and warranties of Buyer under
Section 7.2 hereof are true and correct as of the Delivery Date of each
Aircraft.

(c)The conditions specified in this Section 6.2 are for the sole benefit of
Seller and may be waived, in whole or in part by Seller.

ARTICLE 7:    REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1Representations, Warranties and Covenants of Seller.    Seller hereby
represents and warrants as of the Effective Date and the Delivery Date relating
to each Aircraft and hereby covenants as follows:

(a)Title.    Seller is, or shall at Delivery be, the legal and beneficial owner
of each Aircraft and the execution and delivery of the Bills of Sale relating to
an Aircraft shall convey to Buyer all right, title and interest in and to such
Aircraft, free of any and all liens, claims, encumbrances or rights of others.

(b)Status.    Seller is a consortium duly organized and validly existing under
the Laws of Denmark, Norway and Sweden, possessing perpetual existence as a
legal entity, with the capacity to sue and be sued in its own name, and with
full power and legal right to carry on its business as currently conducted.

(c)Authority and Non-Conflict.    The execution, delivery, and performance by
Seller of this Agreement have been duly authorized by all necessary action on
behalf of Seller and do not conflict with or result in any breach of any of the
terms or constitute a default under any document, instrument, or agreement to
which Seller is a party.

(d)Legal Validity.    This Agreement and, upon the execution and delivery
thereof, the Bills of Sale relating to each Aircraft hereunder have been duly
executed and delivered by Seller and constitute the legal, valid, and binding
obligations of Seller enforceable against Seller in accordance with their
respective terms.

(e)Consents.    All authorizations, approvals, consents, licenses, exemptions,
filings, registrations, notarizations and other matters official or otherwise
applicable to Seller which are required or advisable in connection with the
entry into, performance, validity and enforceability of this

13

--------------------------------------------------------------------------------



Agreement, delivery of each Aircraft hereunder or any of the transactions
contemplated hereby shall be obtained by Seller prior to the date upon which
they are required or it is advisable that they be obtained.

(f)Actions.    No action, suit or proceeding to which Seller is a party is
pending or, to the knowledge of Seller, threatened before any court, arbitrator
or administrative or other governmental body that may restrain, enjoin or
question this Agreement, the consummation of the transaction, the performance of
obligations, or enjoyment of rights and benefits contemplated herein, or that is
otherwise related hereto or thereto.



7.2Representations, Warranties and Covenants of Buyer.    Buyer hereby
represents and warrants as of the Effective Date and the Delivery Date relating
to each Aircraft and hereby covenants as follows:

(a)Status.    Buyer is a corporation, duly organized and validly existing under
the Laws of the State of Nevada, possessing perpetual existence as a legal
entity, with the capacity to sue and be sued in its own name, and with full
power and legal right to carry on its business as currently conducted.

(b)Authority and Non-Conflict.    The execution, delivery, and performance by
Buyer of this Agreement have been duly authorized by all necessary action on
behalf of Buyer and do not conflict with or result in any breach of any of the
terms or constitute a default under any document, instrument, or agreement to
which Buyer is a party.

(c)Legal Validity.    This Agreement and, upon the execution and delivery
thereof, each Aircraft Delivery Receipt, has been duly executed and delivered by
Seller and constitutes the legal, valid, and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.

(d)Consents.    All authorizations, approvals, consents, licenses, exemptions,
filings, registrations, notarizations and other matters official or otherwise
applicable to Buyer which are required or advisable in connection with the entry
into, performance, validity and enforceability of this Agreement, delivery of
each Aircraft hereunder or any of the transactions contemplated hereby shall be
obtained by Buyer prior to the date upon which they are required or it is
advisable that they be obtained.

(e)Actions.    No action, suit or proceeding to which Buyer is a party is
pending or, to the knowledge of Buyer, threatened before any court, arbitrator
or administrative or other governmental body that may restrain, enjoin or
question this Agreement, the consummation of the transaction, the performance of
obligations, or enjoyment of rights and benefits contemplated herein, or that is
otherwise related hereto or thereto.

(f)Broker.    No broker or finder has been involved, either directly or
indirectly, with this transaction on behalf of Buyer or any affiliate of Buyer.

(g)U.S. Embargo Exemptions.    Buyer shall provide reasonably satisfactory
evidence to Seller that all necessary exemptions have been obtained with respect
to U.S. embargo rules, if such U.S. embargo rules are applicable to Buyer or
Buyer's end-user, if any, of any Aircraft.

ARTICLE 8:    EXCLUSION OF LIABILITY

        SELLER HAS COMMITTED TO BUYER THAT ON THE RESPECTIVE DELIVERY DATE EACH
AIRCRAFT WILL BE IN THE CONDITION REQUIRED BY ARTICLE 5. SUCH COMMITMENT OR
COVENANT ON THE PART OF SELLER EXPIRES AND BECOMES NULL AND THE DISCLAIMERS SET
FORTH IN THIS ARTICLE 8 APPLY UPON BUYER'S ACCEPTANCE OF EACH AIRCRAFT AND
EXECUTION OF THE AIRCRAFT DELIVERY

14

--------------------------------------------------------------------------------




RECEIPT RELATING TO SUCH AIRCRAFT. AFTER SUCH TIME, THEN AS BETWEEN BUYER AND
SELLER:

8.1"As Is, Where Is".    BUYER AGREES THAT IT IS PURCHASING EACH AIRCRAFT "AS
IS, WHERE IS". BUYER UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT NEITHER SELLER
NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES HAVE MADE OR
WILL BE DEEMED TO HAVE MADE ANY TERM, CONDITION, REPRESENTATION, WARRANTY OR
COVENANT EXPRESS OR IMPLIED (WHETHER STATUTORY OR OTHERWISE) AS TO (a) THE
CAPACITY, AGE, AIRWORTHINESS, VALUE, QUALITY, DURABILITY, CONFORMITY TO THE
PROVISIONS OF THIS AGREEMENT, DESCRIPTION, CONDITION (WHETHER OF THE AIRCRAFT,
ANY ENGINE, ANY PART THEREOF OR THE AIRCRAFT DOCUMENTATION), DESIGN,
WORKMANSHIP, MATERIALS, MANUFACTURE, CONSTRUCTION, OPERATION, DESCRIPTION,
STATE, MERCHANTABILITY, PERFORMANCE, FITNESS FOR ANY PARTICULAR USE OR PURPOSE
(INCLUDING THE ABILITY TO OPERATE THE AIRCRAFT OR USE THE AIRCRAFT DOCUMENTATION
IN ANY OR ALL JURISDICTIONS) OR SUITABILITY OF THE AIRCRAFT OR ANY PART THEREOF,
OR THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, KNOWN OR
UNKNOWN, APPARENT OR CONCEALED, EXTERIOR OR INTERIOR, (b) THE ABSENCE OF ANY
INFRINGEMENT OF ANY PATENT, TRADEMARK, COPYRIGHT OR OTHER INTELLECTUAL PROPERTY
RIGHTS, (c) ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE, OR (d) ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, WITH RESPECT TO THE AIRCRAFT OR ANY PART THEREOF, ALL OF WHICH ARE
HEREBY EXPRESSLY EXCLUDED AND EXTINGUISHED. SELLER AND BUYER HEREBY ACKNOWLEDGE
THAT SELLER'S EXPRESS REPRESENTATION AND WARRANTY OF TITLE IS EXCLUDED FROM THE
FOREGOING.

8.2Waiver of Warranty of Description.    IN CONSIDERATION OF (a) BUYER'S RIGHTS
HEREUNDER TO INSPECT THE AIRCRAFT AND (b) SELLER'S ASSIGNMENT TO BUYER OF ANY
EXISTING AND ASSIGNABLE WARRANTIES OF MANUFACTURER AND THE ENGINE MANUFACTURER,
BUYER HEREBY AGREES THAT ITS ACCEPTANCE OF THE AIRCRAFT AT DELIVERY AND ITS
EXECUTION AND DELIVERY OF THE RESPECTIVE AIRCRAFT DELIVERY RECEIPT CONSTITUTE
BUYER'S WAIVER OF THE WARRANTY OF DESCRIPTION, ANY CLAIMS BUYER MAY HAVE AGAINST
SELLER BASED UPON THE FAILURE OF THE AIRCRAFT TO CONFORM WITH SUCH DESCRIPTION
AND ANY AND ALL RIGHTS IT MAY HAVE TO ANY REMEDIES PROVIDED PURSUANT TO THE
GOVERNING LAW SPECIFIED IN SECTION 15.18. EVEN IF AT ANY TIME THE FAILURE OF THE
AIRCRAFT TO CONFORM TO SUCH DESCRIPTION SUBSTANTIALLY IMPAIRS THE VALUE AND
UTILITY OF THE AIRCRAFT AND EITHER (i) BUYER ACCEPTED THE AIRCRAFT BASED ON A
REASONABLE ASSUMPTION THAT THE NONCONFORMITY WOULD BE CURED AND IT WAS NOT
SEASONABLY CURED, OR (ii) BUYER ACCEPTED THE AIRCRAFT WITHOUT DISCOVERING THE
NONCONFORMITY BUT BUYER'S ACCEPTANCE OF THE AIRCRAFT WAS REASONABLY INDUCED
EITHER BY SELLER'S ASSURANCES OR BY THE DIFFICULTY OF DISCOVERING ANY DEFECT
PRIOR TO ACCEPTANCE, BUYER AGREES NOT TO LOOK TO SELLER FOR DAMAGES OR RELIEF
ARISING OUT OF THE FAILURE OF THE AIRCRAFT TO CONFORM TO SUCH DESCRIPTION.

15

--------------------------------------------------------------------------------





8.3Buyer Waiver.    Buyer hereby waives as between itself and Seller and agrees
not to seek to establish or enforce any rights and remedies, express or implied
(whether statutory or otherwise) against Seller or the Aircraft relating to any
of the matters mentioned in the above Sections 8.1 and 8.2 and the purchase
thereof by Buyer from Seller.

8.4Conclusive Proof.    DELIVERY BY BUYER TO SELLER OF THE AIRCRAFT DELIVERY
RECEIPT RELATING TO EACH AIRCRAFT WILL BE CONCLUSIVE PROOF AS BETWEEN BUYER AND
SELLER THAT BUYER'S TECHNICAL EXPERTS HAVE EXAMINED AND INVESTIGATED SUCH
AIRCRAFT AND ENGINES AND (a) EACH IS AIRWORTHY AND IN GOOD WORKING ORDER AND
REPAIR AND (b) SUCH AIRCRAFT AND ENGINES AND THE AIRCRAFT DOCUMENTATION ARE
WITHOUT DEFECT (WHETHER OR NOT DISCOVERABLE AT DELIVERY) AND IN EVERY WAY
SATISFACTORY TO BUYER.

8.5No Seller Liability for Losses.    Buyer agrees that Seller will not be
liable to Buyer, any or any other Person, whether in contract or tort and
however arising, for any cost, loss or damage (special, incidental,
consequential or otherwise) such as lost revenues, lost profits or loss of
prospective economic advantage, arising out of the condition of any Aircraft,
whether or not due in whole or in part to an act or omission or the active or
passive negligence of Seller.

8.6No Liability to Repair or Replace.    Except as otherwise expressly provided
in this Agreement, Seller will not be liable for any expense in repairing or
replacing any item of the Aircraft or be liable to supply another aircraft or
any item in lieu of the Aircraft or any Part thereof if the same is lost,
confiscated, damaged, destroyed or otherwise rendered unfit for use.

8.7No Waiver.    Nothing in this Article 8 or elsewhere in this Agreement will
be deemed to be a waiver by Buyer of any rights it may have against (i) the
Manufacturer or the Engine manufacturer or (ii) Seller with respect to breach by
Seller of its express representation and warranty of title hereunder.

8.8Seller's Obligations Survive Delivery.    Seller and Buyer agree that
Delivery of an Aircraft and the execution and delivery of an Aircraft Delivery
Receipt for an Aircraft shall not modify or eliminate Seller's obligations with
respect to such Aircraft pursuant to Sections 5.7(d) and 5.11 of this Agreement.

ARTICLE 9:    INDEMNIFICATION

9.1Indemnification by Buyer.    Buyer shall release, indemnify, reimburse,
defend and hold harmless all Seller Indemnitees on demand, from and against any
and all claims, damages (whether direct, indirect, incidental, special or
consequential), losses, charges, fees, liabilities, obligations, demands, suits,
judgments, actions and other legal proceedings (whether civil or criminal),
penalties, fines, sanctions, and any reasonable costs, expenses and attorneys'
fees (collectively, "Expenses") imposed on the Seller Indemnitees or asserted
against, or suffered or incurred by Seller Indemnitees, which in any way may
result from, arise out of, or are in any manner related to a breach of any
agreement, representation or warranty by Buyer under this Agreement, and for any
injury to or death of any Person, and for any loss of, damage to, or destruction
of any property whatsoever, in any manner, arising out of the possession,
delivery, non-delivery, ownership, condition, maintenance, lease, disposition,
operation or use of an Aircraft following, and including the Delivery Date
relating to such Aircraft.

It being expressly understood and agreed that the indemnity provided for in this
Section 9.1 will not extend to (a) Expenses which have resulted from the willful
misconduct of such Seller Indemnitee; or (b) Expenses which are attributable to
acts or events which occur prior to the Delivery Date relating to each Aircraft,
but in such case only to the extent not attributable to acts

16

--------------------------------------------------------------------------------



or omissions of Buyer. The parties agree that indemnification for taxes and
impositions is covered in Article 3 and the definition of "Taxes".

9.2Indemnification by Seller.    Seller shall release, indemnify, reimburse,
defend and hold harmless all Buyer Indemnitees on demand, from and against any
and all Expenses imposed on the Buyer Indemnitees or asserted against, or
suffered or incurred by Buyer Indemnitees, which in any way may result from,
arise out of, or are in any manner related to a breach of any representation or
warranty by Seller under this Agreement, and for any injury to or death of any
Person, and for any loss of, damage to, or destruction of any property
whatsoever, in any manner, arising out of the possession, delivery,
non-delivery, ownership, condition, maintenance, disposition, operation or use
of an Aircraft prior to, but not including, the Delivery Date relating to such
Aircraft.

It being expressly understood and agreed that the indemnity provided for in this
Section 9.2 will not extend to (a) Expenses which have resulted from the willful
misconduct of such Buyer Indemnitee; or (b) Expenses which are attributable to
acts or events which occur on or after the Delivery Date, but in such case only
to the extent not attributable to acts or omissions of Seller.

ARTICLE 10:    INSURANCE AND RISK OF LOSS

10.1Minimum Coverage.    For a period of two (2) years commencing on the
respective Delivery Date for each Aircraft, Buyer shall, at its sole expense,
maintain (or shall cause the maintenance of) with a broker reasonably acceptable
to Seller and underwritten by internationally recognized insurers within the
aviation marketplace, (i) aviation legal liability insurance, being aircraft
third party, passenger, baggage, cargo and mail and General third party legal
liability insurance covering the Seller Indemnitees as additional insureds for a
combined single limit in an amount of not less than [...***...] (or such higher
amount as Buyer or the relevant operator of the Aircraft may carry on any other
aircraft in its fleet or may from time to time be required by any applicable
authority in any jurisdiction in which an Aircraft is flown) and (ii) products
legal liability insurance (or "completed operations liability insurance") in an
amount, and subject to limits, standard policy terms, conditions and exclusions
reasonably satisfactory to Seller (and consistent with prior transactions
between Seller and Allegiant Air, LLC) and covering the Seller Indemnitees as
additional insureds.

10.2Contents of Policies.    All insurance coverages under Section 10.1 hereof
shall be endorsed: (i) to name all Seller Indemnitees as additional insureds
thereunder; (ii) to expressly provide that all of the provisions thereof, except
the limits of liability, shall operate in the same manner as if there were a
separate policy covering each insured and shall waive, any right of subrogation
of the insurers against each additional insured; (iii) to expressly provide
that, in respect of the respective interests of each additional insured in such
policies, the insurance shall not be invalidated by any action or inaction of
Buyer, the named insured (the Aircraft operator, if any), or any other third
party and shall insure the respective interests of the additional insureds, as
they appear, regardless of any breach or violation of any warranty, declaration
or condition contained in such policies by Buyer, the named insured (the
Aircraft operator, if any), or any other third party; (iv) to expressly provide
that such insurance shall be primary without any right of contribution from any
other insurance which is carried by any additional insured; (v) to expressly
waive any right of the insurers to set-off or counterclaim or any other
deduction, whether by attachment or otherwise, in respect to any policies,
endorsements or coverages described herein and which relate to any liability of
any additional insured; and (vi) to expressly cover the contractual liability to
each of the additional insureds assumed by Buyer in this Article 10.

Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

17

--------------------------------------------------------------------------------



10.3Part-Out Aircraft.    The obligations of the Buyer in this Article 10 as
they relate to any Part-Out Aircraft only shall be relieved upon Seller's
receipt of a copy of a notice of cancellation of registration from the FAA
relating to any such Part-Out Aircraft. If Buyer determines, after Delivery of
any In-Service Aircraft, to part-out such In-Service Aircraft, Buyer shall be
relieved of its obligations under this Article 10 by complying with the first
sentence hereof as if such In-Service Aircraft had originally been a Part-Out
Aircraft hereunder.

10.4Certificate of Insurance.    Buyer shall provide Seller with a certificate
of insurance on or prior to the Delivery Date of an Aircraft hereunder, and upon
Seller's request at any time (but not more than once per year) prior to the date
two (2) years after the Delivery Date of any such Aircraft.

10.5Risk of Loss after Delivery.    Risk of loss of each Aircraft hereunder
shall pass from Seller to Buyer upon the respective Delivery Date of each
Aircraft.

ARTICLE 11:    THIRD PARTY WARRANTIES

        To the extent that any warranties from manufacturers, service providers,
or suppliers are still in effect, and to the extent that such rights are
assignable and are not extinguished as a result of this Agreement, such
warranties and all rights thereunder shall without further action be irrevocably
assigned to Buyer (or Buyer's permitted assignee under Section 15.16, if
applicable) effective as of the Delivery Date relating to an Aircraft hereunder.
Seller agrees to provide reasonable cooperation and assistance to Buyer in
making claims and inquiries under any such assigned warranties, with Buyer to
promptly reimburse Seller on demand for (i) Seller's internal costs without
mark-up, (but to the extent such claims and inquiries also affect Seller's
fleet, Buyer shall not be obligated to reimburse Seller for its internal costs)
and (ii) Seller's out-of-pocket expenses related to Seller's provision of such
cooperation and assistance.

ARTICLE 12:    EVENTS OF DEFAULT AND REMEDIES

12.1Events of Default.    Each of the following events shall constitute an
"Event of Default" (whether any such event shall be voluntary or involuntary or
come about or be affected by operation of Law or pursuant to or in compliance
with any applicable judgment, decree, order, rule or regulation):

(a)Buyer shall fail to pay in full any amounts due and owing on the due date
specified in this Agreement for a period of five (5) days after written notice
of such failure is given by Seller to Buyer, provided, however, only one
(1) Business Day after written notice of such failure is given by Seller to
Buyer relating to the payment of any amount of Base Price;

(b)Buyer shall fail to perform or observe any material covenant, warranty,
condition or agreement to be performed or observed by it under the terms of this
Agreement, including, but not limited to, Buyer's obligations pursuant to
Article 10, and such failure shall continue un-remedied for a period of twenty
(20) days after written notice of such failure is given by Seller to Buyer;

(c)Any representation or warranty made by Buyer in this Agreement or in any
document or certificate furnished in connection herewith by Buyer proves to be
untrue in any material respect;

(d)Buyer is adjudicated bankrupt or insolvent or enters into any composition or
other arrangement for the benefit of its creditors generally;

(e)any proceedings, resolutions, filings or other steps are instituted with
respect to Buyer relating to the bankruptcy, liquidation, reorganization or
protection from creditors of Buyer or a substantial part of Buyer's property (if
instituted by Buyer, the same will be an immediate Event of Default, if
instituted by another Person, the same will be an Event of Default if not
dismissed, remedied or relinquished within sixty (60) days); or

18

--------------------------------------------------------------------------------



(f)any order, judgment or decree is entered by any court of competent
jurisdiction appointing a receiver, trustee or liquidator of Buyer or a
substantial part of its property, or if a substantial part of Buyer's property
is to be sequestered. (if instituted by or done with the consent of Buyer, the
same will be an immediate Event of Default, if instituted by another Person, the
same will be an Event of Default if not dismissed, remedied or relinquished
within sixty (60) days).



12.2Remedies.

(a)Upon the occurrence of an Event of Default, Seller [...***...], exercise any
other right or remedy available to it under any Applicable Law and may proceed
by appropriate court action to enforce the terms of this Agreement or to recover
damages for the breach of this Agreement by Buyer, including, but not limited
to, the right to [...***...] take any other action to which an owner of property
is entitled, in each case free and clear of any rights of Buyer. No remedy
referred to in this Section 12.2(a) is intended to be exclusive, and each such
remedy shall be cumulative and in addition to any other remedy referred to above
or otherwise available to Seller at law or in equity. The complete or partial
exercise by Seller of any one or more of such remedies shall not preclude the
simultaneous or later exercise by Seller of any other remedies.

(b)Notwithstanding the above Section 12.2(a), upon the occurrence of an Event of
Default as described in the above Section 12.1, Seller's sole and exclusive
remedy shall be [...***...].

(c)No express or implied waiver by Seller of any Event of Default shall in any
way constitute a waiver of any future or subsequent Event of Default. To the
extent permitted by Applicable Law, Buyer waives any rights now or hereafter
conferred by Applicable Law that might require Seller to sell, lease or
otherwise use any remaining Aircraft or any part of such Aircraft in mitigation
of Seller's damages as set forth in this Article 12 or that might otherwise
limit or modify any of Seller's rights or remedies under this Article 12. No
notice to or demand on Buyer in any case shall entitle Buyer to any other or
further notice or demand in the similar or other circumstances, or constitute a
waiver of the right of Seller to any other or further action in any
circumstances without notice or demand.

ARTICLE 13:    TERMINATION

        In addition to Seller's termination rights set forth in Article 12
hereof, this Agreement may also be terminated by Seller with respect to an
Aircraft upon the occurrence of any of the following:

(a)In the event an Aircraft suffers an Event of Loss prior to the Delivery Date,
then upon written notice thereof from either party hereto to the other party
hereto, this Agreement shall terminate as it relates solely to such Aircraft
suffering such Event of Loss and any and all sums previously paid to Seller by
the Buyer relating to such Aircraft shall be paid back to the Buyer and Seller
shall bear the cost and risk of cancellation of any MTOW Kit and Engine
Conversion Kit relating to such Aircraft.

(b)In the event that, after the European Inspection and prior to delivery of an
Aircraft, the Aircraft is materially damaged (which is any damage or partial
destruction which materially affects the operation or utility of such Aircraft
or would require a "major repair" as that term is used in Title 14 of the Code
of Federal Regulations Section 1.1 ("Material Damage"), Seller shall, at
Seller's option, (i) have the right to repair such Aircraft at Seller's expense
and re-tender such Aircraft for Delivery to Buyer for U.S. Inspection at the
Delivery Location, or (ii) have the right to terminate its obligation to sell
such Aircraft and any and all sums previously paid to Seller by the Buyer
relating to such damaged Aircraft shall be paid back to the Buyer (subject to
Sections 5.9 and 5.10).

Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

19

--------------------------------------------------------------------------------



ARTICLE 14:    NOTICES

        All communications and notices hereunder shall be in writing and in
English. Notices will be delivered in person or sent by fax, letter (mailed
airmail, certified and return receipt requested), or by expedited delivery
addressed to the parties as set forth below:

If to Buyer:   Allegiant Travel Company
8360 S. Durango Drive
Las Vegas, NV 89113 U.S.A.
 
 
Attention:
 
Jude Bricker
 
 
Telephone:
 
(702) 851-7300     Facsimile:   (702) 851-7301
 
 
With copies to:
 
Donna M. Schmidt, Esq.
405 South Roosevelt
Wichita, KS 67218 U.S.A.
 
 
 
 
Telephone: (316) 683-5500
Facsimile: (316) 651-5013
If to Seller:
 
Scandinavian Airlines System
Frösundaviks Allé 1 Solna
SE-195 87 Stockholm Sweden
 
 
Attention:
 
Jan-Olof Johansson
Dept. Code STOUJ
 
 
Telephone:
 
(46) 8-797-28-11     Facsimile:   (46) 8-85-58-76
 
 
With copies to:
 
Fafinski Mark & Johnson, P.A.
Flagship Corporate Center
775 Prairie Center Drive, Suite 400
Minneapolis, MN 55344 U.S.A.

 
 
 
 
Attention:    Robert R. Fafinski, Jr., Esq.
 
 
 
 
Telephone: (952) 995-9500
Facsimile: (952) 995-9577

ARTICLE 15:    MISCELLANEOUS

15.1Confidentiality.    This Agreement and all non-public information obtained
by either party about the other are confidential and are between Buyer and
Seller only and will not be disclosed by a party to third parties (other than to
such party's auditors, insurers or legal advisors, or as required in connection
with any filings as may be required or deemed advisable or necessary or as may
be necessary to enforcement) without the prior written consent of the other
party. If disclosure is required as a result of Applicable Law or in response to
a request to disclose information under the terms of a subpoena, order, civil
investigation, demand or similar legal process issued by a court or governmental
body which a party is legally compelled to disclose, Buyer and Seller shall
cooperate with one another to obtain confidential treatment as to the commercial
terms and other provisions of this Agreement. Notwithstanding anything to the
contrary set forth herein or in any other agreement to which the parties hereto
are parties or by which they are bound, the obligations of confidentiality
contained herein and therein, as they relate to this Agreement, shall

20

--------------------------------------------------------------------------------



not apply to the U.S. federal tax structure or U.S. federal tax treatment of
this Agreement, and each party hereto (and any employee, representative, or
agent of any party hereto) may disclose to any and all persons, without
limitation of any kind, the U.S. federal tax structure and U.S. federal tax
treatment of this Agreement. The preceding sentence is intended to cause this
Agreement to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Internal Revenue Code of 1986, as amended, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the U.S. federal tax structure of
this Agreement or any U.S. federal tax matter or U.S. federal tax idea related
to this Agreement.

15.2Rights of Parties.    The rights of the parties hereunder are cumulative,
not exclusive, may be exercised as often as each party considers appropriate and
are in addition to its rights under Law. The rights of one party against the
other party are not capable of being waived or amended except by an express
waiver or amendment in writing. Any failure to exercise or any delay in
exercising any of such rights will not operate as a waiver or amendment of that
or any other such right any defective or partial exercise of any such rights
will not preclude any other or further exercise of that or any other such right
and no act or course of conduct or negotiation on a party's part or on its
behalf will in any way preclude such party from exercising any such right or
constitute a suspension or any amendment of any such right.

15.3Brokers.    Each party shall advise the other in the event it engages an
agent, broker or other third party representative and each party agrees to
indemnify and hold the other harmless from and against any and all claims,
suits, damages, costs and expenses (including, but not limited to reasonable
attorneys' fees) asserted by any agent, broker or other third party for any
commission or compensation of any nature whatsoever based upon the sale or
purchase of any of the Aircraft, if such claim, damage, cost or expense arises
out of any action or alleged action by the indemnifying party, its employees or
agents. Buyer has been advised that Skyworks Leasing, LLC is the broker for
Seller in this transaction.

15.4Further Assurances.    Each party agrees from time to time to do and perform
such other and further acts and execute and deliver any and all such other
instruments as may be required by Law, reasonably requested by the auditors of
the other party or requested by the other party to establish, maintain or
protect the rights and remedies of the requesting party or to carry out and
effect the intent and purpose of this Agreement.

15.5Use of Word "including."    The term "including" is used herein without
limitation.

15.6Headings.    All article and section headings and captions are purely for
convenience and will not affect the interpretation of this Agreement. Any
reference to a specific article, paragraph or section will be interpreted as a
reference to such article, paragraph or section of this Agreement.

15.7Invalidity of any Provision.    If any of the provisions of this Agreement
become invalid, illegal or unenforceable in any respect under any Law, the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired.

15.8Time is of the Essence.    Time is of the essence in the performance of all
obligations of the parties under this Agreement and, consequently, all time
limitations set forth in the provisions of this Agreement will be strictly
observed.

15.9Amendments in Writing.    The provisions of this Agreement may only be
amended or modified by a writing executed by Buyer and Seller.

15.10Counterparts.    This Agreement may be executed in any number of identical
counterparts, each of which will be deemed to be an original, and all of which
together will be deemed to be one and

21

--------------------------------------------------------------------------------



the same instrument when each party has signed and delivered one such
counterpart to the other party.

15.11Delivery of Documents by Fax.    Delivery of an executed counterpart of
this Agreement or of any other documents in connection with this Agreement by
fax will be deemed as effective as delivery of an originally executed
counterpart. Any party delivering an executed counterpart of this Agreement or
other document by fax will also deliver an originally executed counterpart, but
the failure of any party to deliver an originally executed counterpart of this
Agreement or such other document will not affect the validity or effectiveness
of this Agreement or such other document.

15.12Non-Waiver.    The rights of the parties under this Agreement are
cumulative, not exclusive, may be exercised as often as appropriate and are in
addition to its rights under Law. The rights of the parties in relation to the
Aircraft shall not, as against or in favor of the parties, be capable of being
waived or varied other than by an express waiver or variation in writing; and in
particular any failure to exercise or any delay in exercising any of such rights
shall not operate as a waiver or variation of that or any other such right; any
defective or partial exercise of any of such rights shall not preclude any other
or further exercise of that or any other such right; and no act or course of
conduct or negotiation on its part or on its behalf shall in any way preclude it
from exercising any such right or constitute a suspension or any variation of
any such right.

15.13Entire Agreement.    This Agreement constitutes the entire agreement
between the parties in relation to the sale of the Aircraft by Seller to Buyer
and the purchase of the Aircraft by Buyer from Seller, and supersedes all
previous proposals, agreements and other written and oral communications in
relation hereto. The parties acknowledge that there have been no
representations, warranties, promises, guarantees or agreements, express or
implied, except as set forth herein.

15.14Binding Effect.    This Agreement shall inure to the benefit of and be
binding upon each of the parties hereto and their respective successors and
permitted assigns.

15.15Transaction Costs and Expenses.    Documentation will be prepared by
counsel for Seller. Whether or not the transactions contemplated hereby are
consummated, each of Seller and Buyer shall bear and be responsible for its own
costs and expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement, and any other agreements, documents
and instruments relating hereto, and neither Seller nor Buyer shall have any
right of reimbursement or indemnity for such costs and expenses as against each
other. Notwithstanding the foregoing, Buyer and Seller shall equally share the
costs and expenses of FAA counsel related to the transactions contemplated by
this Agreement, except that Buyer shall bear the cost of preparation of the lien
and title memo described in Section 6.1(a)(iii). Except as aforementioned,
neither party shall be authorized to obligate the other party or to incur costs
on behalf of the other party. In the event of any dispute between the parties
arising from or related to this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys' fees and cost of litigation
including any appeals.

15.16Assignment.    Neither Buyer nor Seller may assign any of its rights or
delegate any of its obligations hereunder without the prior written consent of
the other party; provided, however, at the time of delivery and sale of an
Aircraft to Buyer, Buyer shall have the right to assign to an affiliate of Buyer
(a "permitted assignee") the Buyer's right to purchase the Aircraft and be named
"buyer" in the Bills of Sale; provided, however, that any such assignment in no
way relieves Buyer of any of its obligations under this Agreement. Buyer shall
give Seller reasonable advance notice of exercise of such right.

22

--------------------------------------------------------------------------------



15.17Survival of Representations, Warranties and Covenants.    The
representations, warranties and covenants herein of each party hereto shall
survive the execution and delivery of, and the consummation of the transactions
contemplated by, this Agreement.

15.18Governing Law.    This Agreement and each of the Bills of Sale are governed
by and shall be construed in accordance with the Laws of the State of New York,
United States of America, applicable to contracts made and to be performed
entirely within such state without regard for conflict of law principles (other
than the provisions of Section 5-1401 of the General Obligations Law of the
State of New York).

15.19Consent to Jurisdiction.

(a)The parties hereby irrevocably submit to the non-exclusive jurisdiction of
the United States District Court for the Southern District of New York and any
New York state court sitting in the County of New York, New York. Nothing herein
will prevent either party from bringing suit in any other appropriate
jurisdiction.

(b)The parties hereby consent to the service of process (a) out of any of the
courts referred to above, (b) by mailing copies of the summons and complaint to
the person to be served by air mail, certified or registered mail to the address
set forth in Article 14, postage prepaid, return receipt requested or (c) in
accordance with the Hague Convention, if applicable.

(c)If any legal action or other proceeding is brought in connection with or
arises out of any provisions in this Agreement, the prevailing party will be
entitled to recover reasonable attorneys' fees and other costs incurred in such
action or proceedings. The prevailing party will also, to the extent permissible
by Law, be entitled to receive pre- and post-judgment Default Interest.

(d)BUYER AND SELLER HEREBY IRREVOCABLY WAIVE ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT BROUGHT IN ANY OF THE COURTS
REFERRED TO IN THIS SECTION 15.19, AND HEREBY FURTHER IRREVOCABLY WAIVE ANY
CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

* * * *

        [Signature Page Follows]

23

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Aircraft Sale and
Purchase Agreement to be executed by their duly authorized representatives as of
the Effective Date.

    BUYER:
 
 
ALLEGIANT TRAVEL COMPANY
 
 
By:
 
/s/ Andrew C. Levy


--------------------------------------------------------------------------------


 
 
Print:
 
Andrew C. Levy


--------------------------------------------------------------------------------


 
 
Title:
 
President


--------------------------------------------------------------------------------


 
 
SELLER:
 
 
SCANDINAVIAN AIRLINES SYSTEM
DENMARK—NORWAY—SWEDEN
 
 
By:
 
/s/ Jan-Olof Johansson


--------------------------------------------------------------------------------


 
 
Print:
 
Jan-Olof Johansson
 
 
Title:
 
Director

Signature Page

--------------------------------------------------------------------------------






EXHIBIT A

DESCRIPTION OF AIRCRAFT

IN-SERVICE AIRCRAFT

Aircraft
Model
  Serial
Number   Registration   Scheduled
Delivery
Date   Engine #1
Serial
Number   Engine #1
Total
Cycles   Engine #2
Serial
Number   Engine #2
Total
Cycles

MD-82

  53347   SE-DMD   29 Jan 2010   708159   40,603   716746   36,314

MD-82

  49615   SE-DID   12 Feb 2010   725743   32,022   725991   31,199

MD-82

  49385   SE-DFT   26 Feb 2010   696447   46,236   718028   35,996

MD-82

  53366   SE-DME   12 Mar 2010   726874   28,965   696357   30,933

MD-82

  49424   SE-DFX   26 Mar 2010   725429   30,319   725725   29,555

MD-82

  53275   OY-KHR   09 Apr 2010   725781   30,606   718574   34,827

MD-82

  49436   OY-KHC   23 Apr 2010   726844   28,663   718504   34,492

MD-82

  49381   OY-KGZ   07 May 2010   696441   49,865   725929   29,302

MD-82

  53008   SE-DIY   21 May 2010   725541   32,988   696384   47,592

MD-81

  49420   OY-KGY   04 Jun 2010   716709   37,875   716714   37,429

MD-82

  49438   SE-DFY   18 Jun 2010   718421   34,592   708158   42,515

MD-82

  49437   SE-DMI   02 Jul 2010   718493   31,528   725908   31,523

MD-82

  49421   SE-DFU   16 Jul 2010   718524   33,719   725533   31,632

PART-OUT AIRCRAFT

Aircraft
Model
  Serial
Number   Registration   Scheduled
Delivery
Date   Engine #1
Serial
Number   Engine #1
Total
Cycles   Engine #2
Serial
Number   Engine #2
Total
Cycles

MD-87

  49610   EC-JSU   Jan 2010*   716766   39,444   726987   22,213

MD-87

  49612   EC-JRR   Jan 2010*   726917   23,208   716723   39,362

MD-87

  53348   EC-JTK   Feb 2010*   718211   30,222   718107   33,580

MD-87

  49614   EC-KAZ   Feb 2010*   725757   31,409   708172   41,790

MD-87

  49608   EC-KET   Feb 2010*   728255   16,074   725410   32,511

--------------------------------------------------------------------------------

*The Scheduled Delivery Date is pending the final return date from Spanair under
the lease. The target is to deliver all MD-87 Aircraft to Buyer as soon as
practicably possible during the month of January and February 2010.

--------------------------------------------------------------------------------




EXHIBIT B

FINANCIAL PROVISIONS

IN-SERVICE AIRCRAFT

[...***...]

PART-OUT AIRCRAFT

[...***...]

Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

--------------------------------------------------------------------------------




EXHIBIT C

DELIVERY CONDITIONS

        At Delivery, each Aircraft shall comply with the following delivery
conditions:

[...***...]

        5.     All Aircraft Documentation shall be in the English language.

[...***...]

        15.   The Aircraft shall be delivered in a seating configuration in
accordance with Exhibit I.

        16.   The Aircraft will be delivered with one (1) ship-set of life vests
with appropriate documentation.

[...***...]

        19.   The Aircraft shall be delivered cleaned with the interior
(including cabin and windows) and exterior in a condition to meet commercial
airline standards.

        20.   The Aircraft Accident and Non-Incident Statement will show that
[...***...] no incident has occurred during the life of the Aircraft.

Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

--------------------------------------------------------------------------------






EXHIBIT D

FORM OF TECHNICAL ACCEPTANCE CERTIFICATE

        Allegiant Travel Company ("Buyer"), does hereby represent, acknowledge,
warrant, and agree as follows:

1.Buyer and Scandinavian Airlines System, Denmark—Norway—Sweden ("Seller") have
entered into an Aircraft Sale and Purchase Agreement, dated as of the 30th day
of December, 2009 (the "Agreement") relating to the following:

That certain McDonnell Douglas DC-9-[    ] (MD-[    ]) aircraft, bearing
manufacturer's serial number [            ], together with two (2) Pratt &
Whitney JT8D-[      ] engines, bearing manufacturer's serial numbers
[            ] and [            ], and all avionics, appliances, components,
parts, instruments, appurtenances, accessories, furnishings or other equipment
of whatever nature incorporated therein, installed thereon or attached thereto
(all of the foregoing, collectively the "Aircraft"), and the Aircraft
Documentation related to the Aircraft.

2.Words used herein with capital letters and not otherwise defined will have the
meanings set forth in the Agreement.

3.The Aircraft has been duly inspected by Buyer's authorized technical
representatives and Buyer hereby irrevocably accepts the technical condition of
the Aircraft on the date set forth below to Buyer's full satisfaction and the
Aircraft is complete and in good working order and condition pursuant to the
terms and provisions of the Agreement, subject to the provisions of
Sections 5.7(b), 5.7(c), 5.7(d), 5.11 of the Agreement, and subject to those
certain Discrepancy Items set forth in Annex 1 attached hereto.

        IN WITNESS WHEREOF, this Technical Acceptance Certificate has been
executed and delivered this [      ] day of [              ], 20[    ].

    ALLEGIANT TRAVEL COMPANY
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 
Print:
 
  


--------------------------------------------------------------------------------


 
 
Title:
 
  


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ANNEX 1

TO

TECHNICAL ACCEPTANCE CERTIFICATE

LIST OF DISCREPANCY ITEMS

ITEM
  DISCREPANCY   AGREED ACTION  

1. [to be inserted, if any]

             



             



             



             

 


Agreed and accepted by:    
ALLEGIANT TRAVEL COMPANY
 
SCANDINAVIAN AIRLINES SYSTEM
DENMARK—NORWAY—SWEDEN

 


By:     


--------------------------------------------------------------------------------

  By:       

--------------------------------------------------------------------------------


Name:
 
 


--------------------------------------------------------------------------------


 
Name:
 
    

--------------------------------------------------------------------------------


Title:
 
 


--------------------------------------------------------------------------------


 
Title:
 
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXHIBIT E

FORM OF AIRCRAFT DELIVERY RECEIPT

        As of this [    ] day of [                ], 20[    ], Allegiant Travel
Company ("Buyer") accepts delivery at [                ] of the aircraft
described below pursuant to the terms of that certain Aircraft Sale and Purchase
Agreement, dated as of the 30th day of December, 2009 (the "Agreement") between
Buyer and Scandinavian Airlines System, Denmark—Norway—Sweden ("Seller"):

That certain McDonnell Douglas DC-9-[    ] (MD-[    ]) aircraft, bearing
manufacturer's serial number [        ], together with two (2) Pratt & Whitney
JT8D-[      ] engines, bearing manufacturer's serial numbers [        ] and
[        ], and all avionics, appliances, components, parts, instruments,
appurtenances, accessories, furnishings or other equipment of whatever nature
incorporated therein, installed thereon or attached thereto (all of the
foregoing, collectively the "Aircraft"), and the Aircraft Documentation (as
defined in the Agreement) related to the Aircraft.

        Subject to the provisions of Section 5.11 of the Agreement, Buyer has
inspected the Aircraft and the Aircraft Documentation, and Buyer hereby
unconditionally and irrevocably acknowledges and agrees (i) that the Aircraft is
in the condition required by the Agreement, (ii) that Seller has satisfied, or
Buyer has waived, each of the conditions precedent set forth under Section 6.1
of the Agreement, and (iii) that the Aircraft is hereby accepted by Buyer on the
terms set forth in the Agreement, subject to those certain Discrepancy Items set
forth in Annex 1 attached hereto and the terms of Sections 5.7(d) and 5.11 of
the Agreement.

        Buyer further certifies that the representations, warranties and
covenants of Buyer contained in Section 7.2 of the Agreement are true and
accurate as of the date of this Aircraft Delivery Receipt.

    ALLEGIANT TRAVEL COMPANY
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 
Print:
 
  


--------------------------------------------------------------------------------


 
 
Title:
 
  


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ANNEX 1

TO

AIRCRAFT DELIVERY RECEIPT

LIST OF DISCREPANCY ITEMS

ITEM
  DISCREPANCY   AGREED ACTION  

1. [to be inserted, if any]

             



             



             



             

 


Agreed and accepted by:    
ALLEGIANT TRAVEL COMPANY
 
SCANDINAVIAN AIRLINES SYSTEM
DENMARK—NORWAY—SWEDEN

 


By:     


--------------------------------------------------------------------------------

  By:       

--------------------------------------------------------------------------------


Name:
 
 


--------------------------------------------------------------------------------


 
Name:
 
    

--------------------------------------------------------------------------------


Title:
 
 


--------------------------------------------------------------------------------


 
Title:
 
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXHIBIT F

FORM OF WARRANTY BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS:

        THAT, SCANDINAVIAN AIRLINES SYSTEM, DENMARK—NORWAY—SWEDEN ("Seller"), is
the lawful owner holding all legal and beneficial title and all right, title and
interest in and to the following:

That certain McDonnell Douglas DC-9-[    ] (MD-[    ]) aircraft, bearing
manufacturer's serial number [        ], together with two (2) Pratt & Whitney
JT8D-[      ] engines, bearing manufacturer's serial numbers [            ] and
[            ], and all avionics, appliances, components, parts, instruments,
appurtenances, accessories, furnishings or other equipment of whatever nature
incorporated therein, installed thereon or attached thereto (all of the
foregoing, collectively the "Aircraft"), and the Aircraft Documentation (as
defined in the Aircraft Sale and Purchase Agreement, dated as of the 30th day of
December, 2009, between Seller and Buyer (as defined below) (the "Agreement"))
related to the Aircraft.

        THAT, for the sum of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, Seller
does as of the date provided below, grant, convey, transfer, deliver and set
over all of Seller's right, title and interest in and to the Aircraft and the
Aircraft Documentation unto ALLEGIANT TRAVEL COMPANY ("Buyer") and unto its
successors and assigns forever.

        THAT, Seller hereby warrants that there is hereby conveyed to Buyer on
the date hereof, all right, title and interest in and to the Aircraft, free of
any and all liens, claims, encumbrances or rights of others, other than liens,
claims or encumbrances created by or through Buyer, and Seller will warrant,
defend, indemnify and hold harmless Buyer forever against all claims and demands
whatsoever which are contrary to its representations of title herein.

        SELLER HAS NOT MADE, NOR SHALL BE DEEMED TO MAKE OR HAVE MADE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE DESIGN,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR USE OF THE AIRCRAFT
REFERRED TO HEREIN, AS TO THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, AS TO THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK OR
COPYRIGHT, AS TO THE ABSENCE OF OBLIGATION BASED ON STRICT LIABILITY IN TORT, OR
ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
SUCH AIRCRAFT.

        This Warranty Bill of Sale shall in all respects be governed by, and
construed in accordance with, the Laws (as defined in the Agreement) of the
State of New York, including all matters of construction, validity and
performance.

        IN WITNESS WHEREOF, Seller has caused this Warranty Bill of Sale to be
executed and delivered by its duly authorized signatory as of this [    ] day of
[                ], 20[    ].

    SCANDINAVIAN AIRLINES SYSTEM
DENMARK—NORWAY—SWEDEN
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 
Print:
 
  


--------------------------------------------------------------------------------


 
 
Title:
 
  


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






EXHIBIT G


AIRCRAFT DOCUMENTATION

Part I—Aircraft Documentation    
A.
 
Certificates
 
      A001   Certificate of Airworthiness         A002   Certificate of
Registration         A003   C of A for Export         A004   C of A (Export)
from state of Manufacture, Aircraft and Engines         A005   Type Certificate
Aircraft and Engines         A006   Certificate of Environmental Quality—Noise  
      A007   Radio Station License    
B.
 
Aircraft Maintenance Status Summaries
 
      B001   Certified Maintenance check status, current & history         B002
  Certified Time in Service (Hours & Cycles), current & history         B003  
Certified status of Airworthiness Directives         B004   Certified status of
Service Bulletins         B005   Certified status of Major Modifications        
B006   Certified inventory of Hard Time Components (Fitted listing).        
B007   Certified inventory of OC/CM Components (Fitted listing).         B008  
Certified status of STC's         B009   List of Deferred Maintenance Items    
    B010   Aircraft Accident & Non-Incident Statement         B011   Last Flight
Data Recorder Read-Out    
C.
 
Aircraft Maintenance Records—all delivered unsorted
 
      C001   Aircraft Log Books (last 2 years)         C002   Last complete
cycle of Maintenance Checks         C003   AD Dirty Finger Print Certification  
      C004   Modifications—Dirty Finger Print certification         C005  
Structural Repairs—Dirty Finger Print certification         C006   Last Weighing
Report         C007   Last Test Flight Report         C008   Dent and Buckle
Chart    
D.
 
Configuration Status
 
      D001   Approved and certified LOPA         D002   Loose Equipment
Inventory    
E.
 
Aircraft Historical Records
 
      E001   Manufacturer's AD Report         E002   Manufacturer's Inspection
Report, Initial Equipment list         E003   Manufacturer's repair/alteration
report         E004   Manufacturer's SB Report         E005   Weighing report  
 
F.
 
Engine Records
 
      F001   Certified Statement of Status of Each Engine         F002   AD
Compliance Report         F003   Manufacturer's Modifications & SB Status      
  F004   In-house Modifications (if applicable)         F005   Certified listing
of CLLP         F006   Certified listing of installed tracked units         F007
  Last engine-/module- Shop Visit Reports    

--------------------------------------------------------------------------------



    F008   Condition Monitoring Report         F009   Record of
Installations/Removals         F010   Last Borescope Report         F011   Last
Test Cell Run Report         F012   Last On-Wing Ground Run         F013  
Certified Engine Accident/Incident Statement         F014   Approved Release to
Service Certification for installed rotables         F015   Complete CLLP
Traceability back to birth    
G.
 
APU
 
 
 
      G001   Certified Statement on Status of APU         G002   Certified SB
Compliance Report/AD Status Report.         G003   Approved Release to Service
Certification for installed units         G004   APU Log Book         G005  
Last APU Shop Visit Report & Reason for Removal         G006   Statement of APU
Hours to Aircraft Flying Hours         G007   APU Borescope Report         G008
  Last Test Cell Run    
H.
 
Component Records
 
      H001   Approved Release to Service Certification for Hard Time Components
        H002   Approved Release to Service Certification for OC/CM Components  
 
I.
 
Landing Gears
 
      I001   Approved Release to Service Certification for major assemblies on
each Gear         I002   Certified list of CLLP for each Gear         I003  
Certified status of accumulated Cycles since new for each CLLP         I004  
Last Shop Visit Report (OH)    
J.
 
Manuals
 
      J001   FAA approved Airplane Flight Manual (AFM)    
K.
 
Other
 
      K001   Description of SAS maintenance program including the assignment of
each MRB Task Card to a block check.    
Part II—Initial Delivery Binder
 
 
A.
 
Certificates
 
      A001   Certificate of Airworthiness         A002   Certificate of
Registration         A003   C of A for Export from state of manufacture,
Aircraft and Engines         A004   Certificate of Environmental Quality—Noise  
      A005   Radio Station License         A006   Type Certificate, Aircraft and
Engines    
B.
 
Aircraft Maintenance Status Summaries
 
      B001   Status list Maintenance checks, current & history (one cycle)      
  B002   Status list Time in Service (Hours & Cycles), current and history      
  B003   Status list Airworthiness Directives         B004   Status list Service
Bulletins         B005   Status EO's         B006   Status list Major
Modifications         B007   Status list STC's         B008   List of installed
Avionics Equipment         B009   Status list Hard Time Components         B010
  Status list OC/CM Components         B011   Status CLLP's    

--------------------------------------------------------------------------------



    B012   List of Deferred Maintenance Items         B013   Aircraft Accident &
Incident Statement         B014   Last Flight Data Recorder read-out        
B015   Status list SID    
C.
 
Aircraft Maintenance Records
 
      C001   Last Weighing Report         C002   Last Test Flight Report        
C003   Dent, Buckle and Repair Chart    
D.
 
Configuration Status
 
      D001   Approved / Certified LOPA         D002   Loose Equipment Inventory
List    
E.
 
Aircraft Manufacturer Historical Records
 
      E001   Manufacturer's Airworthiness Directives Report         E002  
Manufacturer's SB report    
F.
 
Engines Status
 
      F001   Current Time in Service (H &C) since new and since last shop visit
        F002   Release to Service Certificate, EASA Form 1 or FAA 8130-3        
F003   Status list Airworthiness Directives from S/V (others under B003)        
F004   Status list Service Bulletins from S/V (others under B004)         F005  
Status list EO's from S/V (others under B005)         F006   Certified list of
CLLP's         F007   List of installed tracked units (under B008 and B009)    
    F008   Condition monitoring report    
G.
 
APU Status
 
      G001   Current Time in Service (H & C) since new and since last shop visit
        G002   Release to Service Certificate, EASA Form 1 or FAA 8130-3        
G003   Statement of APU Hours to Aircraft Hours ratio         G004   Last APU
Shop Visit Report & Reason for Removal    
H.
 
Component Records
 
      None        
I.
 
Landing Gears
 
      I001   Release to Service Certificate, EASA Form 1 or FAA 8130-3        
I002   List of CLLP (same as B010)         I003   Status of CCLP current Cycles
since new and since last overhaul         I004   Last Shop Visit Report (OH)    
J.
 
Manuals
 
      J001   FAA Approved AFM, Title Page only.    
K.
 
Other
 
      K001   RVSM compliance (Included in Air Operator Certificate)
List of Oils, Grease and Fluids.    

--------------------------------------------------------------------------------






EXHIBIT H

TEST FLIGHT PROCEDURES

[...***...]

Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

--------------------------------------------------------------------------------






EXHIBIT I

SEATING CONFIGURATION

[...***...]

Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

--------------------------------------------------------------------------------






EXHIBIT J

SELLER RETURN ITEMS

        The following must be removed from each Aircraft following the Ferry
Flight:

[...***...]

Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25



TABLE OF CONTENTS
AIRCRAFT SALE AND PURCHASE AGREEMENT
W I T N E S S E T H
EXHIBIT A DESCRIPTION OF AIRCRAFT
EXHIBIT B FINANCIAL PROVISIONS
EXHIBIT C DELIVERY CONDITIONS
EXHIBIT D FORM OF TECHNICAL ACCEPTANCE CERTIFICATE
EXHIBIT E FORM OF AIRCRAFT DELIVERY RECEIPT
EXHIBIT F FORM OF WARRANTY BILL OF SALE
EXHIBIT G
AIRCRAFT DOCUMENTATION
EXHIBIT H TEST FLIGHT PROCEDURES
EXHIBIT I SEATING CONFIGURATION
EXHIBIT J SELLER RETURN ITEMS
